IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-51242
                           Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

TAMMY MOODY, also known as Tammy Hope,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-95-CR-296-ALL)
                        --------------------
                            June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Tammy    Moody   appeals   the     sentence   of

supervised release imposed following revocation of her original

supervised release.    Moody had been indicted pursuant to 21 U.S.C.

§   841(a)(1)   for   possession    with   the   intent   to    distribute

methamphetamine, and the government had sought to enhance that

charge pursuant to 21 U.S.C. § 841(b)(1)(B).           She subsequently

pleaded guilty to the enhanced charge, stipulating in her plea

agreement to possession of 142 grams of the substance.            Invoking

Apprendi v. New Jersey, 530 U.S. 466 (2000), Moody now argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the district court erred in resentencing her to a four-year term of

supervised release when the indictment had not charged her with

possession of a specific amount of methamphetamine.

      We will uphold a sentence after revocation of supervised

release      “‘unless    it     is   in   violation    of       law   or   is   plainly

unreasonable.’"         United States v. Stiefel, 207 F.3d 256, 259 (5th

Cir. 2000)(quoting United States v. Mathena, 23 F.3d 87, 89 (5th

Cir. 1994)). Even if we assumed arguendo that an Apprendi argument

can be raised in the appeal of a sentence imposed following

revocation of supervised release, Moody’s argument nevertheless

fails because in the plea agreement she stipulated to possessing

142 grams of methamphetamine.             Apprendi is therefore inapplicable.

See,e.g., United States v. Harper, 246 F.3d 520, 529-31 (6th Cir.

2001).    Based on the quantity of methamphetamine stipulated by

Moody in her plea, the district court could sentence her to a term

of supervised release “of at least 4 years.”                          See 21 U.S.C.

§ 841(b)(1)(B). The court was therefore authorized, pursuant to 18

§   U.S.C.    3583(h),     to    resentence    her    to    a    four-year      term   of

supervised release following revocation, and her Apprendi argument

is unavailing.

AFFIRMED.




                                           2